Citation Nr: 9911822	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  92-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


1.  Entitlement to a disability rating in excess of 30 
percent for degenerative changes with disc disease of the 
cervical spine with left arm and leg pain.  

2.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease of the lumbosacral 
spine.  

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative joint disease of the cervical and 
lumbosacral spine for the period from October 1, 1991, to 
July 7, 1995.  

4.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 until his 
retirement on September 30, 1991.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in January 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, for additional development.  The 
matter is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained with respect to 
the issue of entitlement to a compensable rating for 
bilateral hearing loss.  

2.  The veteran has level I hearing in the right ear and 
level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.87, Diagnostic Code 
6100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to this issue and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
compensation benefits was received in October 1991.  An 
original rating decision dated in April 1992 granted service 
connection for a number of disabilities, including bilateral 
hearing loss, which was evaluated as noncompensably disabling 
under Diagnostic Code 6100, effective from separation.  The 
veteran initiated an appeal from the April 1992 rating 
determination, but the RO has continued the noncompensable 
rating for bilateral hearing loss.  

Evaluations of bilateral defective hearing range from zero 
percent to 100 percent based on organic impairment of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.87, Codes 6100-6110.  Disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The RO in this case has assigned a noncompensable evaluation 
since separation for the service-connected bilateral hearing 
loss.  On VA audiological evaluation in December 1991, the 
veteran's pure tone thresholds, in decibels, were 10, 15, 40, 
and 45 in the right ear, and 15, 20, 50, and 60 in the left 
ear at 1,000, 2,000, 3,000, and 4,000 hertz.  The average 
pure tone threshold level, in decibels, was 28 in the right 
ear and 36 in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
86 percent in the left ear.  These results equate to level II 
hearing in both ears, which warrants a noncompensable rating 
under Code 6100 of the rating schedule.  

On VA audiological evaluation in May 1997, the veteran's pure 
tone thresholds, in decibels, were 15, 25, 45, and 60 in the 
right ear, and 15, 25, 65, and 75 in the left ear at 1,000, 
2,000, 3,000, and 4,000 hertz.  The average pure tone 
threshold level, in decibels, was 36 in the right ear and 45 
in the left ear.  Speech audiometry using the Maryland CNC 
word list revealed speech recognition ability of 94 percent 
in the right ear and 84 percent in the left ear.  These 
results equate to level I hearing in the right ear and level 
II hearing in the left ear.  These results warrant only a 
noncompensable rating under Code 6100 of the rating schedule.  
It follows that the claim for a compensable rating for 
bilateral hearing loss must be denied.  


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  


REMAND

In its January 1997 remand, the Board requested that the 
veteran undergo VA neurologic and orthopedic examinations in 
order to determine the current severity of his cervical and 
lumbar spine disabilities.  The orthopedic examination was 
requested specifically for the purpose of addressing the 
considerations set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

During the course of this appeal, the veteran had reported 
complaints similar to those addressed in DeLuca.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) in DeLuca held that in 
evaluating a service-connected joint disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1998) and functional loss due to 
weakness, fatigability, and coordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (1998).  The Court held 
that the diagnostic code involved (Code 5201) did not subsume 
38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) did not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limited functional ability during flare-ups, or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the left shoulder joint exhibited weakened 
movement, excess fatigability, or incoordination.  If 
feasible, those determinations were to be expressed in terms 
of additional range of motion lost due to any weakened 
movement, excess fatigability, or incoordination.  

A review of the record indicates that an orthopedic 
examination addressing the factors addressed in the DeLuca 
case was not performed.  However, under the rule in Stegall 
v. West, 11 Vet. App. 268 (1998), full compliance with the 
instructions contained in a Board remand must be carried out 
to the extent possible.  It does not appear from the record 
that there were any impediments to the kind of orthopedic 
examination requested.  The Board finds that an orthopedic 
examination addressing the DeLuca factors is necessary for an 
equitable resolution of this appeal.  

The medical evidence of record shows that the veteran has 
left leg disability that does not appear to be attributable 
to his service-connected degenerative joint disease of the 
lumbosacral spine or to any disc disease of that segment of 
the spine.  Magnetic resonance imaging of the lumbar spine in 
1996 was interpreted as normal.  However, the VA orthopedic 
examiner in March 1996 attributed the veteran's left leg 
disability to his cervical spine pathology involving the 
spinal cord.  In a rating decision dated in May 1996, service 
connection was granted for a disability classified as 
"herniated disc C6-7 and C3-4 with left arm and leg pain 
(previously coded as degenerative joint disease [of the] 
cervical and lumbosacral spine)."  Thus, service connection 
is already in effect for a left leg disability as part and 
parcel of the service-connected cervical spine disability.  
The question now is the extent of that disability and 
whether, under the rule in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), a separate evaluation for the service-
connected left leg disability is warranted.  Esteban held 
that separate evaluations are warranted where the 
symptomatology of one service-connected disability does not 
duplicate or overlap the symptomatology of another service-
connected disability, although each disability may arise from 
a common etiology or single injury or even be localized to 
the same anatomical location, in Esteban, the face.  Further 
development of this aspect of this appeal is thus indicated.  

In light of the foregoing, disposition of the issue of 
entitlement to an increased rating for arthritis of the 
cervical and lumbar spine for the period from October 1, 
1991, to July 7, 1995, will be held in abeyance and the 
remaining issues REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since July 1995 for the orthopedic 
disabilities at issue on this appeal.  When 
the requested information and any necessary 
authorization have been received, the RO 
should make reasonable efforts to obtain 
copies of all pertinent treatment records 
which are not already of record.  

2.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination to determine the 
severity of the service-connected 
cervical spine and lumbosacral spine 
disabilities and to clarify the nature 
and extent of the veteran's left leg 
disability for which service connection 
has already been granted.  All tests and 
studies deemed necessary should be 
performed, and all clinical 
manifestations should be reported in 
detail.  The orthopedic examiner should 
determine, to the extent possible, the 
symptomatology which is a result of the 
veteran's service-connected lumbosacral 
and cervical spine disabilities and 
describe in degrees of excursion any 
limitation of the cervical spine and the 
lumbosacral spine found to be present.  
The examiner is also requested to:  
(1) Express an opinion as to whether pain 
associated with these disabilities could 
significantly limit the functional 
ability of the low back and neck during 
flare-ups, or when the low back is used 
repeatedly over a period of time, and to 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion resulting from pain on 
use or during flare-ups; (2) determine 
whether as a result of low back and 
cervical spine disabilities, the low back 
and neck exhibit weakened movement, 
excess fatigability, or incoordination, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion of the cervical and 
lumbosacral segments of the spine due to 
any weakened movement, excess 
fatigability, or incoordination.  See 
DeLuca.  

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claims for increased ratings for the 
service-connected cervical spine and 
lumbosacral spine disabilities, taking 
into account the Court's decision in 
DeLuca, discussed above, where 
applicable.  The RO should also 
adjudicate whether a separate rating for 
service-connected left leg disability is 
warranted under the holding in Esteban, 
discussed above.  If any benefit sought 
on appeal for which a notice of 
disagreement has been filed remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals


 

